Title: From George Washington to Colonel William Malcom, 23 August 1780
From: Washington, George
To: Malcom, William


					
						Sir
						[Orangetown, N.Y., 23 Aug. 1780]
					
					When you arrive at Dobbe’s ferry agreeable to the orders sent you yesterday your attention is to be directed to the security of the works &

cannon at that place and of the sick & stores left at this place. For these purposes you will make the best disposition in your power and use every precaution for gaining the earliest intelligence of a movement against you—& you will furnish what ever little guards may be necessary in proportion to your strength. You will assist Col. Gouvion with the fatigue parties he may want.
					There will be a part of the Park on the Road to Paramus from this place about five miles off, of which you will inform yourself—and in case of any motions of the Enemy, you will give notice to the Officer commanding the guard to remove it towards Paramus.
					You will give me instant advice of any movement of the Enemy—my Quarters will be near the liberty Pole.
					For your own security it will be necessary you should keep a party of observation at Niac & a guard at the Slot. Given at Hd Qrs Orange Town 23d August 1780.
				